EXHIBIT 10.2


OPTION GRANT NOTICE
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
(Time-Based Vesting Non-Qualified Stock Option Award)
US Foods Holding Corp. (the “Company”), pursuant to the US Foods Holding Corp.
2019 Long-Term Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Options (each Option representing the right to
purchase one share of Common Stock) set forth below, at an Exercise Price per
share as set forth below. The Options are subject to all of the terms and
conditions as set forth herein, in the Option Agreement attached hereto, and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Grant Date]
Number of Options:
[Insert Number of Options]
Exercise Price:
[Insert Exercise Price]
Option Period Expiration Date:
[Insert Expiration Date]
Type of Option:
Non-qualified Stock Option
Vesting Schedule:
 


Provided that the Participant has not undergone a Termination at the time of
each of the following dates:


•    One-third (⅓) of the Options (rounded down to the nearest whole share
underlying such Option) will vest and become exercisable on the first (1st)
anniversary of the Date of Grant;
•    One-third (⅓) of the Options (rounded down to the nearest whole share
underlying such Option) will vest and become exercisable on the second (2nd)
anniversary of the Date of Grant; and
•    The remaining unvested Options will vest and become exercisable on the
third (3rd) anniversary of the Date of Grant;


provided, however, that the Options shall, upon the earliest to occur of the
following circumstances:


(i)    fully vest and become exercisable immediately prior to a Change in
Control if the Options would not otherwise be continued, converted, assumed, or
replaced by the Company, a member of the Company Group or a successor entity
thereto, or provided such other treatment as determined by the Committee;
(ii)    fully vest and become exercisable immediately upon the Participant’s
Termination by the Service Recipient without Cause or by such Participant for
Good Reason (as defined in the Option Agreement) within the eighteen (18)-month
period immediately following a Change in Control to the extent the Options are
continued, converted, assumed, or replaced by the Company, a member of the
Company Group or a successor entity thereto;
(iii)    fully vest and become exercisable immediately upon the Participant’s
Termination due to Disability or death; or
(iv)    continue to vest in accordance with the Vesting Schedule set forth above
in the event of the Participant’s Termination due to Retirement (as defined in
the Option Agreement), subject to the Participant’s continued compliance with
the Option Agreement and any employment, service, non-competition,
non-solicitation, restrictive covenant, confidentiality, intellectual property
or similar agreement with the Company, a member of the Company Group or a
successor entity thereto; provided, however, such Participant shall not be
entitled to such vesting treatment in the event of the Participant’s Termination
on or prior to the one-year anniversary of the Date of Grant.

* * *


1

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.
US FOODS HOLDING CORP.             PARTICIPANT
By:    /s/ David Works                                    
Name:    David Works
Title:     Executive Vice President,
Chief Human Resources Officer





OPTION AGREEMENT
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the US Foods Holding Corp. 2019
Long-Term Incentive Plan (the “Plan”), US Foods Holding Corp. (the “Company”)
and the Participant agree as follows. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan or the Grant Notice.
1.Grant of Option. The Company hereby grants to the Participant the number of
Options provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice.
2.    Vesting. Subject to the terms of this Option Agreement and the Plan, the
Options shall vest as provided in the Grant Notice.
3.    Exercise of Options Following Termination. The Options shall be
exercisable following the Participant’s Termination according to the following
terms and conditions: (a) upon the Participant’s Termination by the Service
Recipient for Cause, all outstanding Options (whether vested or unvested)
granted to such Participant shall immediately terminate and expire; (b) upon the
Participant’s Termination due to death or Disability, the Options shall remain
exercisable for one (1) year thereafter (but in no event beyond the Option
Period Expiration Date); (c) upon the Participant’s Termination due to
Retirement, the Options shall remain exercisable until the earlier of (i) the
five (5)-year anniversary of such Termination and (ii) the Option Period
Expiration Date; and (d) upon the Participant’s Termination for any other
reason, each outstanding unvested Option granted to such Participant shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
Option Period Expiration Date).
4.    Method of Exercising Options. The Options may be exercised by the delivery
of notice of the number of Options that are being exercised accompanied by
payment in full of the Exercise Price applicable to the Options so exercised.
Such notice shall be delivered either (a) in writing to the Company at its
principal office or at such other address as may be established by the
Committee, to the attention of the Company Secretary, or (b) to a third-party
plan administrator as may be arranged for by the Company or the Committee from
time to time for purposes of the administration of outstanding Options under the
Plan, in each case as communicated to the Participant by the Company from time
to time. Payment of the aggregate Exercise Price may be made: (i) in cash,
check, cash equivalent, and/or shares of Common Stock valued at the Fair Market
Value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of shares of Common Stock in lieu of actual issuance of such shares to
the Company); provided that such shares of Common Stock are not subject to any
pledge or other security interest; (ii) if there is a public market for the
shares of Common Stock at the time of exercise, by means of a broker-assisted
“cashless exercise” pursuant to which the Company is delivered (including
telephonically to the extent permitted by the Committee) a copy of irrevocable
instructions to a


2

--------------------------------------------------------------------------------




stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price; or (iii) a “net exercise” procedure effected by withholding
the minimum number of shares of Common Stock otherwise issuable in respect of
the Option that is needed to pay the Exercise Price and any Federal, state,
local, and non-U.S. income, employment, and any other applicable taxes required
to be withheld.
5.    Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name, or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.
6.    Definitions.
(a)    The term “Good Reason” as used in the Grant Notice or in this Option
Agreement shall, in the case of any Participant who is party to an employment,
service or similar agreement with the Company, any member of the Company Group
or any successor entity thereto that contains a definition of “Good Reason”,
mean and refer to the definition set forth in such agreement, and in the case of
any other Participant, “Good Reason” shall mean: (A) a material diminution in
the Participant’s base salary or annual bonus opportunity; (B) any material
diminution in the Participant’s authority, duties or responsibilities; or (C)
the relocation of the Participant’s principal work location by more than fifty
(50) miles; provided that none of these events shall constitute Good Reason
unless the Company fails to cure such event within thirty (30) days after
receipt from the Participant of written notice of the event which constitutes
Good Reason; provided, further, that “Good Reason” shall cease to exist for an
event on the sixtieth (60th) day following the later of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date. Notwithstanding anything herein to
the contrary, for purposes of the last proviso of the immediately foregoing
sentence, a series of related events shall be deemed to have occurred on the
date upon which the last event in such series of related events has occurred. In
the event of the Participant’s Termination due to Good Reason, such Termination
must occur within sixty (60) days following the expiration of the Company cure
period described above.
(b)    Whenever the word “Participant” is used in this Option Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Options may
be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.
(c)    The term “Retirement” shall mean a Termination by the Participant, if on
the date of such Termination, the Participant shall have attained age sixty (60)
and a minimum of five (5) years of continuous service as an employee with the
Company Group.
7.    Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 13(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Options,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.
8.    Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.
9.    Tax Withholding. The provisions of Section 13(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 13(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the exercise or settlement
of the Award a number of shares with a Fair Market Value equal to such
withholding liability, provided that the number of such shares may not have a
Fair Market Value greater than the minimum required statutory withholding
liability unless determined by the Committee not to result in adverse accounting
consequences.


1

--------------------------------------------------------------------------------




10.    Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
11.    No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Service Recipient.
12.    Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
13.    Protected Rights. Nothing contained in this Option Agreement or the Plan
is intended to limit the Participant’s ability to (a) report possible violations
of law or regulation to, or file a charge or complaint with, any Government
Agency, (b) communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or (c) under applicable United States federal law to (i) disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law or (ii) disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure.
14.    Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
15.    Governing Law. This Option Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.
16.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.


2